Citation Nr: 1446522	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  11-24 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for arthritis of the left ankle. 

2. Entitlement to an increased disability rating in excess of 10 percent for traumatic arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from September 1985 to April 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA), located in Boise, Idaho.  

In February 2013, the Veteran and his representative appeared at the RO to present oral testimony and arguments in support of his claims in a videoconference hearing before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

The issue of entitlement to an increased disability rating in excess of 10 percent for traumatic arthritis of the right knee was also denied in November 2010.  The Veteran appealed and in August 2011, a 20 percent disability rating was assigned.  Subsequently, the Veteran submitted a substantive appeal in August 2011 stating his intention to appeal only the issues of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for arthritis of the left ankle and entitlement to an increased disability rating in excess of 10 percent for traumatic arthritis of the left knee.  Therefore, the Veteran's claim for entitlement to an increased disability rating in excess of 10 percent for traumatic arthritis of the right knee will not be addressed in this decision.

The issue of entitlement to an increased disability rating in excess of 10 percent for traumatic arthritis of the left knee is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


FINDINGS OF FACT

1. The RO decision of February 1994 denied the Veteran's claim of entitlement to service connection for arthritis of the left ankle.  The Veteran was notified of the denial and his appellate rights, but did not timely appeal the decision.

2. Evidence received since the February 1994 rating decision is not material and does not raise a reasonable possibility of substantiating the claim of service connection for arthritis of the left ankle.


CONCLUSIONS OF LAW

1. The February 1994 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

2. Since the February 1994 rating decision, new and material evidence has not been received to reopen the claim of entitlement to service connection for arthritis of the left ankle.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide. Specific to the request to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In April 2009, the AOJ sent a letter to the Veteran with the notice required by 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the AOJ notified the appellant of information and evidence necessary to substantiate the claim of service connection; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  This letter also explained to the Veteran why his claim for service connection was denied in February 1994.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Regarding the duty to assist, VA's responsibility extends to requesting evidence from any new source identified by the claimant, and if that evidence is then not new and material, the claim is not reopened, and VA's duties have been fulfilled.  VA does not have a duty to provide the appellant a VA examination and/or obtain an opinion if the claim is not reopened.  See 38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2013).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the claims file.  VA treatment records have also been associated with the Veteran's electronic paperless file (Virtual VA).  The record indicates the VA has successfully attempted to obtain, to the extent possible, all outstanding medical records identified by the Veteran.  In addition, the Veteran stated he did not receive treatment from any private medical professionals.

The Veteran also indicated that he was in receipt of Social Security Administration (SSA) Disability benefits that warranted obtaining additional records.  The VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  In this instance, the Veteran did not state that these SSA records would be relevant to his claim.  Significantly, the Veteran reported he was receiving SSA benefits for his bilateral knee disabilities, which are unrelated to the current claim.  The Board, therefore, concludes that the record does not establish a reasonable possibility that these are such records that are relevant to the current claim.

The Board finds that while no VA examination was provided, VA does not have a duty to provide an examination if the claim is not reopened.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).

Finally, the Veteran provided relevant testimony during the hearing before the Veterans Law Judge in May 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The undersigned also held the record open an additional 60 days, but the Veteran did not submit additional evidence following the hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim decided herein, such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2013).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is generally to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."' 

The Veteran's arthritis of the left ankle service connection claim was originally denied in a February 1994 rating decision, which stated that while some indication of arthritis of the left ankle was noted in 1988, no disability of the left ankle was found on the VA examination or on current x-rays.  The Veteran was notified of the denial and his appellate rights and he did not appeal the decision.  Therefore, the February 1994 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

In March 2009, the Veteran submitted a new claim for entitlement to service connection for arthritis of the left ankle.  This resulted in a December 2009 denial as it was determined that the evidence submitted was not new and material. 

However, in September 2010, the Veteran submitted a statement requesting to reopen the issue of entitlement to service connection for left ankle arthritis. The claim was reopened, but denied on the merits by the RO in November 2010.  The Veteran subsequently submitted a timely appeal.

The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Therefore, although it appears as though the November 2010 rating decision reopened the Veteran's claim for service connection for arthritis of the left ankle, the issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  As such, irrespective of the RO's action in reopening the Veteran's claim, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of entitlement to service connection for arthritis of the left ankle.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The February 1994 rating action, therefore, represents the last previous final decision on any basis as to the issue of whether the Veteran is entitled to service connection for arthritis of the left ankle.  Evans v. Brown, 9 Vet. App. 273 (1996).

According to the records received since the February 1994 rating, the Veteran reported left ankle pain.  There is, however, no indication the Veteran has a diagnosis of arthritis of the left ankle.  According to December 2010 x-rays of the ankles, it was noted the Veteran reported chronic pain but there was no significant abnormality of the left ankle. 

The Veteran testified that he had received treatment for his left ankle at the VA but he had not been told by any medical care provider that his left ankle was related to his military service.  

While the Board acknowledges that this evidence was not previously of record, it is not "material" to the Veteran's claim as it does not establish that the Veteran has a current diagnosed disability stemming from his military service.  Thus, although the VA treatment records since the February 1994 rating decision address the Veteran's current symptoms, there is no indication these symptoms and assessments stemmed from his military service.  In fact, there is no indication he has a current left ankle disability.  Therefore, the additional evidence does not raise a reasonable possibility of substantiating the claim and, while "new" it is not "material." 

In sum, a review of the evidence of record fails to reveal any new and material evidence suggesting that the Veteran's claimed arthritis of the left ankle is related to service.  He has not informed VA of any evidence not of record that demonstrates this unestablished fact.  As new and material evidence has not been submitted, the claim of entitlement to service connection for left ankle arthritis is not reopened.


ORDER

As new and material evidence has not been received, the claim for entitlement to service connection for arthritis of the left ankle is not reopened.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2013). 

The Veteran is currently rated at 10 percent disabling for traumatic arthritis of the left knee.  The Veteran and his representative contend the current rating does not accurately reflect the Veteran's current symptomatology, as his condition has worsened. 

The Board notes that the Veteran was afforded a VA examination in November 2010, almost four years ago.  Therefore, the Veteran should be afforded a VA examination to determine the current severity of his service-connected traumatic arthritis of the left knee.  38 C.F.R. § 3.159(c)(4) (2013); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

Accordingly, the case is REMANDED for the following action:

1. Copies of pertinent updated treatment records should be obtained and added to the record.

2. After any outstanding treatment records have been obtained and associated with the claims file, schedule the Veteran for a VA examination with an appropriate specialist to determine the current level of severity of the service-connected traumatic arthritis of the left knee.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder has been reviewed.  All necessary testing should be provided.

Describe range of motion, including range of motion without pain and range of motion with pain. Describe whether and at what point during the range of motion of the left knee the Veteran experiences any limitation of motion specifically attributable to pain, and whether there is any additional range of motion loss due to weakened movement, excess fatigability, incoordination, or flare-ups. 

The examiner should specifically state whether there is instability or subluxation on objective examination, and describe the Veteran's report of such symptoms, if any, including the frequency and severity.  State whether the Veteran has experienced a flare-up which has resulted in additional functional loss, and describe the functional loss during each period of flare-up.  Such should be expressed in terms of the degree of additional range of motion loss.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


